Citation Nr: 0513699	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-08 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 21, 1994, 
for the grant of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1965 to December 1966, and who died 
in December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted DIC benefits effective May 17, 1999.  
The appellant asked for retroactive DIC benefits in February 
2000.  In October 2000, the RO notified the appellant that 
the effective date of her DIC benefits had been changed to 
June 1, 1994.  A May 2002 RO decision granted DIC benefits 
effective March 21, 1994.  

In May 2005, the Board received from the veteran's 
representative, without a waiver of RO consideration, 
material related to "a matter before the Montgomery VA 
Regional Office."  This material is referred to the RO for 
appropriate action, as it does not concern the matter 
currently before the Board on appeal.


FINDINGS OF FACT

1.  The veteran died in December 1979.

2.  In February 1980 the appellant was notified that her 
January 1980 claim for DIC had been denied; she was informed 
of her appellate rights, but did not initiate an appeal and 
that decision became final.


3.  A September 1984 RO decision denied the appellant's 
May 1984 claim for DIC benefits; the appellant was notified 
of that decision, and her appellate rights, but did not 
appeal and that decision became final.  

4.  The next communication from the appellant was received in 
March 1994 when she submitted an application to reopen her 
claim for DIC benefits; the RO awarded her DIC benefits 
effective from the date of her application in March 1994.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than March 21, 1994, for the grant of DIC are not met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.152, 3.153, 3.155, 3.400(c)(2), 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that her award of DIC benefits should 
be effective from when she filed her initial claim in 
January 1980 or, in the alternative, when she filed a claim 
for DIC benefits in May 1984.  The appellant acknowledges, at 
page 6 of the transcript of a personal hearing held in 
April 2003, before the undersigned, that she did not file any 
claims between May 1984 and March 1994.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.152 (2004).  An application on a form jointly prescribed 
by the Secretary and the Secretary of Health, Education, and 
Welfare filed with Social Security Administration on or after 
January 1, 1957, will be considered a claim for death 
benefits and to have been received at VA as of the date of 
receipt in Social Security Administration.  38 C.F.R. § 3.153 
(2004).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155 (2004).  

The effective date of an evaluation and award of dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  For DIC benefits 
after the veteran is separated from service the award will be 
the first day of the month in which the veteran's death 
occurred if claim is received within one year after the date 
of death; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(2).  

With respect to effective date rules required by orders of 
the United States District Court in the Class Action case of 
Nehmer v. United States Department of Veterans Affairs, 
No. CV-86-6160 TEH (N.D. Cal.), the veteran is a Nehmer class 
member and the lung cancer which resulted in his death is a 
covered herbicide disease because it was established as a 
presumptive disease prior to October 1, 2002.  38 C.F.R. 
§ 3.816(a)(b)(1)(2)(viii) (2004).  The veteran's surviving 
spouse is also a Nehmer class member.  38 C.F.R. 
§ 3.816(b)(1)(ii).  If a Nehmer class member is entitled to 
DIC for a death due to a covered herbicide disease, the 
effective date of the award will be as follows:  (1) If VA 
denied DIC for the death in a decision issued between 
September 25, 1985, and May 3, 1989, the effective date of 
the award will be the later of the date VA received the claim 
on which such prior denial was based or the date the death 
occurred, except as otherwise provided in paragraph (d)(3) of 
this section.  (2) If the class member's claim for DIC for 
the death was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered herbicide disease that 
caused the death, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the death occurred, except as otherwise provided in paragraph 
(d)(3) of this section.  In accordance with Section 
3.152(b)(1), a claim by a surviving spouse or child for death 
pension will be considered a claim for DIC.  38 C.F.R. 
§ 3.816(d).  

If the requirements of paragraph (d)(1) or (d)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with Sections 3.114 and 3.400.  
38 C.F.R. § 3.816(d)(4).  

The record reflects that the appellant submitted an 
application for death pension on January 1980.  By official 
letter, dated February 14, 1980, she was notified that 
service connection for the cause of the veteran's death was 
denied.  She was informed of her appellate rights, but did 
not initiate an appeal and that decision became final.

In May 1984, the appellant submitted an application for DIC.  
A September 1984 RO decision denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant was notified of that decision by official letter 
dated in September 1984.  She was advised of her appellate 
rights, but she did not appeal and that decision became 
final.  

The appellant submitted an application to reopen her claim on 
March 21, 1994.  The RO granted her claim for DIC benefits 
and has assigned an effective date of March 21, 1994, the 
date her application to reopen was received.  

The record reflects that the veteran's certificate of death 
indicates that his immediate cause of death was carcinoma of 
the lung.  

The record indicates that VA did not deny the appellant's 
claim for DIC between September 25, 1985, and May 3, 1989.  
Her claim was not pending on May 3, 1989, but her March 21, 
1994, claim was received between May 3, 1989, and June 9, 
1994, the date establishing a presumption of service 
connection for respiratory cancer.  59 Fed.Reg. 29,723 (June 
9, 1994). Therefore, the effective date of the DIC award will 
be the later of the date such claim was received by VA or the 
date of death occurred.  The veteran's death occurred in 
December 1979.  Accordingly, the effective date for the grant 
of DIC is the date of receipt of claim on March 21, 1994, 
following the previous final denial in 1984.  38 C.F.R. 
§§ 3.400, 3.816.  

Unfortunately, there is no evidence of record that would 
support an alternative conclusion than reached above.  All of 
the evidence of record supports the conclusion that the 
appellant's claim was denied in 1984 and that she did not 
appeal that decision, and that she first reopened her claim 
on March 21, 1994.  There was nothing filed between the 
denial of her claim in 1984 and her new claim in 1994.  
Accordingly, a preponderance of the evidence is against an 
effective date earlier than March 21, 1994, for the grant of 
DIC.  

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004). 

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120, 
that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to VCAA content complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Further, the content of the notice provided to the 
appellant has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  For these reasons, to decide the appeal would 
not be prejudicial error to the appellant.  

The VCAA notice was provided to the appellant via a 
February 2004 letter.  An October 2004 Supplemental Statement 
of the Case provided the appellant with VCAA implementing 
regulations. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letter informed the appellant of the 
evidence needed to substantiate her claim, as well as 
informing her of the evidence VA would seek to provide and 
information and evidence the claimant was expected to 
provide.  She was specifically requested to provide any 
information or evidence she had regarding her appeal.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusion in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a pre-adjudication 
notice is harmless error.  

With respect to the VA's duty to assist, the appellant has 
been afforded a personal hearing.  In a January 2005 
statement the appellant indicated that she did not have any 
more information to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

An effective date earlier than March 21, 1994, for the grant 
of DIC benefits is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


